          Case 1:19-cv-08107-JGK Document 23 Filed 11127/19 Page 1 of 2




                                                     1'.LL.C.


                              SlL!h.'   ! ~..! !
                     '\\·\1   \'(1rL. '\\ 11 1•il7




                                                           November 27. 2019

Via ECF
The 1lonorable John G. Koeltl
United States District Judge for the                            SO OHLILJ,.C.D
Southern District of New York
500 Pearl Street
New York. New York 10007                           IJ-!;}/11~~CCD.J
        Re:    G/ad1tune Gordon v. General Pnperty Munagemenl, Inc., el al.
               Case No .. 19-cv-8107 (JGK!

Dear Judge Koeltl:

        As the Court knows. we represent Plaintiff Gladstone Gordon (""Plaintiff") in the above-
referenced wage and hour action against Defendmts General Property Management. Inc. and 124
 West 24th Street Condominium (together as "'Defendants'"). On November 7. 2019, the Court
granted Defendants' request for an extension of time to tile their motion for summary judgment
by ordering Defendants lo file their motion by November I 5. 2019. for Plaintiff to file his
opposition to Defendants' motion by December 9, 2019. and for Detendants to file their reply by
December 23. 2019. ECF 15. We write now - - with Defendants' consent - -to respectfolly request
an extension for Plaintiff to tile his oppos1t1on untTIDecember 20. 2019. and. in turn. for Defendants
to hie their reply by January Io 2()20. This is Plaintiffs first request for an extension of time to
file his opposition to Defendants' motion.
         Case 1:19-cv-08107-JGK Document 23 Filed 11/27/19 Page 2 of 2




       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     IS/Kenneth F. St. John, Esq.
                                                     Kenneth F. St. John, Esq.
                                                         For the Firm

C: All Counsel of Record via ECF
